Citation Nr: 1018979	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-12 758	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of excision of a left foot neuroma, to include 
on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, J.R. and B.G.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Denver, Colorado RO (Denver RO).  The Veteran 
initially filed for service connection for residuals of 
excision of a left foot in July 2005 prior to being 
discharged from service.  In the January 2006 rating 
decision, the Veteran was service connected for residuals of 
excision of a left foot neuroma and was assigned an initial 
10 percent disability rating, effective September 1, 2005-
the day after his discharge from service.  The Veteran has 
appealed the assignment of the initial 10 percent rating for 
residuals of excision of a left foot neuroma.  Subsequently, 
the Veteran moved to Alabama and the claim is now under the 
jurisdiction of the Montgomery, Alabama RO (Montgomery RO).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Veteran and his witnesses testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
February 2010 at the Montgomery RO; a transcript of that 
hearing is associated with the claims file.

The issues of entitlement to increased evaluations for the 
Veteran's service-connected lower back and bilateral knee 
disabilities were raised during the Veteran's February 2010 
Travel Board hearing, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

The Board notes that the Veteran was assigned his current 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, pertaining to other foot injuries, which provides 
ratings on a scale from moderate to severe.  The Veteran's 10 
percent rating currently represents a moderate foot injury.

The Veteran underwent a VA examination of his left foot in 
August 2008.  It was noted that the Veteran has a well-healed 
and non-tender scar on his foot from his excision surgery.  
The Veteran did not show any objective evidence of painful 
motion, edema, instability, weakness or tenderness.

During the February 2010 Travel Board hearing, the Veteran 
and his witnesses testified that he used to be able to run, 
jog, and workout prior to surgery and that now the Veteran 
has a hard time walking.  The Veteran and his spouse 
specifically testified that he is in constant pain as a 
result of his left foot surgeries, for which he has taken 
Motrin but without relief.  The Veteran further testified 
that his pain has increased since his second surgery, in 
October 2006.  The Veteran indicated that he has at least two 
scars from the two separate surgeries performed on his left 
foot, both of which are tender.  He further indicated that he 
suffers numbness in portions of his toes and feet, and that 
when he curls his toes pain shoots up his leg.  He further 
indicated that he cannot move his toes or foot on the left 
side in the same way that he can on the right side and that 
now he limps.

Given that the Veteran appears to have scarring, neurological 
and musculoskeletal components as a result of his left foot 
surgeries for excision of a neuroma, his residuals may 
warrant evaluation under the skin, neurological and/or 
musculoskeletal rating criteria, applying whichever version 
or versions is/are more favorable to the Veteran.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a 
veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition).  
[Parenthetically, the Board notes that the skin rating 
criteria were amended in October 2008.]  However, the medical 
evidence before the Board is inadequate to determine the 
severity of any neurological and musculoskeletal deficits or 
scarring due to the Veteran's service-connected residuals of 
excision of a left foot neuroma.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Therefore, this issue must be remanded 
for additional VA examination to ascertain the current nature 
and severity of this disability.

On remand, the Veteran should be scheduled for VA scars, 
musculoskeletal and neurological examination(s) to ascertain 
the current nature and extent of this disability, to include 
any musculoskeletal or neurological impairment.  See 
38 C.F.R. §§ 4.71a, 4.73, 4.118, and 4.124a (2009).  Clinical 
findings must be reported in detail, including any 
musculoskeletal and neurological findings, measurement of 
range of motion, limitation of function, and pain.  The 
Veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2009).

Prior to scheduling the Veteran for examination, outstanding 
service department and VA medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  In this regard, the Board notes that, prior to 
moving to Alabama in March 2009, the Veteran received 
treatment at the Air Force Academy in Colorado Springs; 
however, only records dated up to July 2008 have been 
associated with the record.  Similarly, the Veteran testified 
that he has received treatment at the Montgomery VA Medical 
Center (VAMC) and the Dothan VA outpatient clinic.  It is 
unclear whether he has also received treatment and the 
Maxwell Air Force Base medical facility.  On remand, the 
Veteran should be asked to indicate where he may have 
received recent treatment for residuals of his left foot 
surgeries.

The readjudication of the claim should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
consideration of whether separate ratings for each residual 
arising from his disability pursuant to Esteban, cited to 
above, and whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the 
facts found) pursuant to Fenderson, cited to above, and Hart 
v. Mansfield, 21 Vet. App. 505 (2007), or referral for an 
extraschedular rating are warranted for the Veteran's 
residuals of excision of a left foot neuroma.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records for treatment and evaluation of 
the Veteran from the Air Force Academy in 
Colorado Springs, since July 2008, and 
from the Montgomery, Alabama VAMC and the 
Dothan, Alabama VA outpatient clinic, 
since March 2009.  All records and 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
they provide sufficient information, and 
if necessary, authorization to enable VA 
to obtain any additional evidence 
pertinent to his appeal that is not 
currently of record.  Specifically, 
request whether the Veteran has been 
receiving treatment for his left foot at 
Maxwell Air Force Base.  The letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, schedule the 
Veteran for a VA scars examination, by an 
appropriate examiner, at a VA medical 
facility, to determine the nature and 
severity of his residual scarring due 
excision of a left foot neuroma.  The 
entire claims file must be made available 
to the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions. All tests deemed necessary 
should be conducted and all clinical 
findings should be reported in detail.  
The examiner should specifically comment 
on the number and size of the Veteran's 
scars on the left foot, whether those 
scars are deep, superficial, nonlinear, 
unstable, and painful or result in 
limitation of function.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  

5.  Schedule the Veteran for a VA 
neurological and musculoskeletal 
examination, by an appropriate 
physician(s).  The entire claims file 
must be made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
x-rays, magnetic resonance imaging (MRI), 
EMG, and nerve conduction studies, if 
deemed warranted, should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail, to determine the 
nature and severity of the residuals of 
excision of a left foot neuroma.

The examiner(s) should specifically 
comment on whether the residuals of 
excision of left foot neuroma include 
complete paralysis or incomplete 
paralysis, and if incomplete paralysis is 
noted, whether it is mild, moderate or 
severe.  The examiner(s) should also 
comment on the musculoskeletal components 
of the Veteran's symptomatology and 
indicate whether such symptomatology is 
moderate, moderately severe or severe in 
nature.  In particular, the examiner(s) 
should comment on any symptoms of muscle 
disability, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
report(s).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the Veteran's higher 
rating claim for residuals of excision of 
a left foot neuroma, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
VA should document consideration of 
whether separate ratings for scars, 
musculoskeletal and neurological 
residuals, pursuant to the Esteban 
decision, are warranted.  Readjudication 
of the initial rating assigned also 
should include consideration of whether 
staged ratings for the Veteran's 
disability, pursuant to Fenderson and 
Hart (cited to above), are appropriate.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


